Citation Nr: 0731845	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-14 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
lumbar spine disc bulging, L4-L5 and L5-S1, with mild 
arthritis.

2.  Entitlement to a rating in excess of 20 percent for left 
leg radiculopathy associated with lumbar spine disability.

3.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1973 to 
August 1986.

These matters come before the Board of Veterans' Appeals 
(Board) from two rating decisions.  In a June 2004 rating 
decision, the RO continued the 20 percent rating for the 
veteran's lumbar spine disability.  The veteran filed a 
notice of disagreement (NOD) in July 2004.  In March 2005, 
the RO granted service connection for left leg radiculopathy 
and assigned a 20 percent rating, effective March 26, 2004, 
the date of the veteran's claim for an increased rating for 
the lumbar spine disability.  The RO also assigned a 40 
percent rating for the veteran's lumbar spine disability, 
effective March 26, 2004.  The RO issued a statement of the 
case (SOC) in March 2005 and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in April 2005.

While the RO has assigned a higher rating of 40 percent for 
lumbar spine disc bulging, L4-L5 and L5-S1 with mild 
arthritis during the pendency of this appeal, as a higher 
rating is available, and the appellant is presumed to be 
seeking the maximum available benefit, the claim for an 
increased rating remains viable on appeal.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 
35, 38 (1993).  (Further, for reasons explained in more 
detail below, the Board also has characterized the appeal on 
the back issue to also encompass the separate, 20 percent 
rating for left leg radiculopathy.)

In a July 2005 rating decision, the RO denied the veteran's 
claim for a TDIU.  The veteran filed a NOD in August 2005 and 
the RO issued a SOC in April 2006.  The veteran filed a 
substantive appeal (via a VA Form 9) later that same month.

In August 2007, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of the hearing is of record.

The Board's decision on the claim for a TDIU is set forth 
below.  The claims for a rating in excess of 40 percent for 
lumbar spine disc bulging, L4-L5 and L5-S1 with mild 
arthritis, and for a rating in excess of 20 percent for left 
leg radiculopathy are addressed in the remand following the 
order; these matters are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for a TDIU has been accomplished.

2.  The preponderance of the medical opinion evidence and 
other evidence indicates that the veteran's service-connected 
disabilities are of such a nature and severity as to prevent 
him from obtaining or retaining substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 
4.16 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. §3.159(c).

Considering the claim for entitlement to a TDIU in light of 
the above, and in view of the Board's favorable disposition 
of the claim, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim for entitlement to a TDIU has been accomplished.

II.  Analysis

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

In this case, the veteran's service connected disabilities-
lumbar spine disc bulging, L4-L5 and L5-S1 with mild 
arthritis, and left leg radiculopathy-are rated as 40 
percent and 20 percent disabling, respectively, and the 
combined rating for all service-connected disabilities is 50 
percent.  Therefore, the minimum percentage requirements for 
a TDIU set forth in 38 C.F.R. § 4.16(a) are not met.  

However, even when the percentage requirements of 38 C.F.R. 
§ 4.16(a) are not met, a TDIU on an extra-schedular basis may 
nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disability.  
38 C.F.R. §§ 3.321(b), 4.16(b).  Hence, the Board must still 
consider the question of whether persuasive evidence 
establishes that the veteran is, in fact, unemployable, and, 
if so, whether such unemployability is due to service-
connected disability..

The central inquiry is whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to a veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment resulting from 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet. App. at 363.

Considering the totality of the evidence, to include the 
medical opinions of record, the Board finds that entitlement 
to a TDIU is established.

In an August 2002 letter, a private physician, J.C., M.D., 
expressed his belief that the veteran was disabled from 
performing any gainful employment in the national economy due 
to his recurrent lower back pain.  He indicated that he based 
this opinion on his review of the veteran's records from 
2001.

On December 2006 VA examination, the veteran reported that he 
was employed at an electric wire job for several years; 
however, the job required him to do lifting, crawling, 
digging, and walking.  He was unable to do lifting and 
crawling because of his back condition, so he quit the job.  
After physical examination and review of the claims file, the 
VA physician opined that because of the veteran's service-
connected lumbosacral spine condition with lumbar 
radiculopathy of the left lower extremity, the veteran was 
unable to do crawling, lifting, prolonged standing, and 
walking, so he was physically unfit for physical employment.  
In addition, the VA physician stated that the veteran had no 
office skills and no computer skills, so without further 
training, he was unfit for sedentary employment.

Based upon the medical evidence as noted above, the only 
medical opinions to address the veteran's unemployability-
the August 2002 opinion by a private physician and the 
December 2006 opinion by the VA physician-support a finding 
that the veteran's service-connected disabilities preclude 
him from securing and following substantially gainful 
employment.  The Board notes that both opinions were rendered 
by physicians and were based on review of the veteran's 
medical records, and in the case of the December 2006 
opinion, based on physical examination of the veteran, and 
hence, considered probative of the unemployability question.  
Significantly, there is no contrary, probative medical 
opinion that directly addresses the matter of whether the 
veteran's service-connected disabilities render him 
unemployable d

The Board points out (as reflected in the July 2005 rating 
decision) that the RO initially denied the veteran's claim on 
the basis that the February 2005 VA examiner noted that the 
veteran could not work due to his combined illnesses, which 
included, most specifically, diabetes mellitus, hypertension, 
and elevated cholesterol.  It was indicated that the February 
2005 VA examiner noted that the veteran had cervical spine 
arthropathy, which was also a significant limiting factor to 
his working.  However, closer review of the February 2005 VA 
examination report reveals that the above-referenced comments 
were included in that portion of the examination report 
reiterating the veteran's other subjective complaints; hence, 
these notations are deemed to be recitations of the veteran's 
own reported history, rather than actual medical opinions 
rendered by the VA examiner.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (a transcription of lay history is not 
transformed into competent evidence merely because the 
transcriber happens to be a medical professional).  As such, 
the February examination report is not considered probative 
on the matter of whether the veteran's service-connected 
disabilities render him unable to obtain or sustain 
substantially gainful employment due to his service-connected 
disabilities.

Additionally, the Board notes (as reflected in the January 
2007 SSOC) that the RO also denied the veteran's claim for a 
TDIU, because the RO found that the veteran's service-
connected disabilities did not preclude all types of 
employment, to include sedentary employment.  However, the 
Board notes that the December 2006 VA examiner commented 
that, in additional to physical employment, the veteran was 
also unfit for sedentary employment because of the veteran's 
lack of office and computer skills.  The Board finds that the 
VA examiner's conclusion regarding the veteran's lack of 
training for sedentary work is consistent with the veteran's 
work history and education.  In this regard, the Board notes 
that that all of the veteran's jobs prior to 2000, when he 
testified he ceased working-to include construction worker, 
electrical worker, corrections officer, and truck driver-all  
generally included some physical employment.  The record 
reflects that the veteran has a general equivalency diploma 
and no specialized training; hence, he has no higher 
education that would prepare him for a sedentary position.  

Given the totality of the record, to particularly include the 
medical opinion evidence addressed above, and the veteran's 
work history and educational history, the Board finds that 
entitlement to a TDIU is established.


ORDER

A TDIU is granted, subject to the legal authority governing 
the payment of VA compensation.


REMAND

The Board's review of the claims file reveals that further RO 
action on the remaining claims on appeal is warranted.

The veteran's service-connected back disability has been 
rated, primarily, as intervertebral disc syndrome (IVDS).  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The rating 
essentially provides that IVDS may be rated by one of three 
ways: (1) on the basis of the frequency of incapacitating 
episodes; (2) under the criteria of the General Rating 
Formula for Rating Disabilities of the Spine; or (3) by 
separately rating any orthopedic and neurological 
manifestations, whichever method results in the higher 
evaluation.  Here, by continuing the rating for the back 
(but, at a higher level), and in assigning the separate 20 
percent rating for left leg radiculopathy under Diagnostic 
Code 8520 (effective effective March 26, 2004, the date of 
the veteran's claim for an increased rating for lumbar spine 
disability), the RO has, effectively, utilized the third 
method noted above.  

Under Diagnostic Code 8520, a 20 percent rating requires 
moderate incomplete paralysis of the sciatic nerve, and a 40 
percent rating requires moderately severe incomplete 
paralysis of the sciatic nerve.  A 60 percent rating requires 
severe incomplete paralysis with marked muscular atrophy.  An 
80 percent rating requires complete paralysis, i.e., the foot 
dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  38 C.F.R. § 4.124(a), Diagnostic Code 
8520 (2007).

The Board notes that, during the August 2007 Board hearing, 
the veteran submitted a July 2007 VA treatment record that 
indicates that he has left foot drop.  It was noted that the 
toe of the veteran's left shoe was almost worn from where the 
veteran dragged it.  In addition, the left leg had a tremor 
that the veteran could not control and the left leg was 
weaker 3+.  There was also some thigh atrophy.  The diagnosis 
was spinal cord injury.  

As the additional evidence appears to support assignment of a 
higher rating under Diagnostic Code 8520 if foot drop and 
atropy are, in fact, neurological manifestations of IVDS (and 
not nonservice-connected diabetes or other condition), and 
there is no medical opinion in this regard, neurological 
examination of the veteran to obtain such an opinion is 
warranted.  See 38 U.S.C.A. § 5103A.  Consistent with the 
request of the veteran's representative that the Board should 
consider rating the disability on the basis of incapacitating 
episodes, the physician should also comment on the existence 
and frequency of any such episodes.  See 38 C.F.R. § 4.71a, 
Formula for Rating IVDS Based on Incapacitating Episodes, 
Note (1).  

Accordingly, the RO should arrange for the veteran to undergo 
a VA neurological examination, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, shall result in a denial of the claims 
for increase.  See 38 C.F.R. § 3.655(b) (2007).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination(s), the RO must obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination(s) sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
VA Medical Center (VAMC) in Fayetteville, North Carolina, 
dated up to April 2006 and the veteran submitted VA treatment 
records dated from June 2007 to July 2007.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records since April 2006, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2007) as 
regards requests for records from Federal facilities. 

The RO should also give the veteran another opportunity to 
provide information and/or evidence pertinent to any claim(s) 
remaining on appeal, explaining that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103 (b)(1)(West 
2002); but see also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 
2006) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO should also invite the appellant 
to submit all pertinent evidence in his possession.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  For the sake of efficiency, the RO's adjudication of 
the claims should include consideration of evidence submitted 
directly to the Board during the August 2007 Board hearing, 
notwithstanding the veteran's waiver of RO consideration of 
the evidence.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Fayetteville VAMC all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's lumbar spine 
and left lower extremity, from April 2006 
to the present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
a VA neurological examination, by a 
physician, at an appropriate VA medical 
facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The physician should identify the 
existence, and frequency or extent, as 
appropriate, of all neurological 
manifestations of veteran's lumbar spine 
disc disease-to specifically include any 
sciatic neuropathy with characteristic 
pain, demonstrable muscle spasm, foot 
drop, loss of muscle strength, absent 
ankle jerk, or any muscular atrophy.  The 
examiner should specifically address 
whether the findings reflected in the July 
2007 VA spinal cord injury note-left foot 
drop and atrophy-and opine whether such 
problems are among the manifestations of 
the veteran's service-connected lumbar 
spine disability (as opposed to other 
disability, such as nonservice-connected 
diabetes).

The examiner should also render findings 
as to the existence and frequency of any 
incapacitating episodes (i.e., a period of 
acute signs and symptoms due to his 
disability that requires bed rest 
prescribed by a physician and treatment by 
a physician).  The examiner should opine 
whether, over the last 12-month period, 
the veteran's incapacitating episodes, if 
any, had a total duration of (a) at least 
one week but less than two weeks; (b) at 
least  two weeks but less than four weeks; 
(c) at least four weeks but less than six 
weeks; or (d) at least six weeks.

The examiner should set forth all 
examination findings, together with the 
complete rationale for conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal.  If the veteran fails 
to report to the scheduled examination, 
the RO must apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should consider the 
claims in light of all pertinent evidence 
(to include that submitted directly to the 
Board during the August 2007 Board 
hearing) and legal authority (to 
particularly include that governing the 
three methods of evaluating IVDS under the 
rating schedule, as set forth above).

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.
         
The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


